NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
SELPA CONSTRUCTION & RENTAL EQUIPMENT
CORPORATION, '
Appellant,
V.
PATRICK R. DONAHOE, POSTMASTER GENERAL,
Appellee.
2011_1316 `
Appeal from the Postal Service Board of Contract Ap-
pea1s in nos. 5039, 5142, 5145, and 5348, Administrative
Judge Nor1nan D. Menegat.
ON MOTION
ORDER
Upon consideration of Selpa Construction’s motion to
withdraw its motion for leave of court to include appel-
lant’s post trial memorandum in appendix, or in the
alternative, grant it leave to file brief in excess of pages,
IT ls ORDERED THAT:

SELPA CONSTRUCTION V. USPS 2
The motion to withdraw the motion for leave of court
is granted The motion for leave of court to include appel-
lant’s post trial memorandum in appendix, or in the
alternative, grant it leave to file brief in excess of pages is
withdrawn.
FOR THE COURT
 2 6  lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Stuart A. Weinstein-Bacal, Esq. min
W1U1am J. Gr1mald1, ESq- u.s. com or appears ma
THE FEDERAL C|RCU|T
-AUG 2 6 2011
1ANHORBALY
CLEH(
321